DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2016070974 A) in view of Iwasaki (US 5235454 A).
Regarding claim 1, Nakamura teaches A laser scanning sensor (Nakamura: Fig. 1: laser radar device 1) comprising: 
a light-emitting element configured to emit a pulse laser beam (Nakamura: Fig. 1: light emitting unit 20); 
a light-receiving element configured to receive a reflected beam of the pulse laser beam reflected by at least one or more objects (Nakamura: Fig. 1: Light receiving unit 40); 
a rotary polygon mirror having a plurality of reflecting surfaces configured to change a travelling direction of the pulse laser beam (Nakamura: Fig. 1: Polygon mirror 32); 
a driving part configured to rotate the rotary polygon mirror (Nakamura: Fig. 1: Motor 32); 
a rotation detecting part configured to detect a rotation status of the rotary polygon mirror and to generate, per rotation, at least one reference signal, and at least one trigger signal for each of the reflecting surfaces (Nakamura: Rotational position sensor 36. Paragraph A in page 3 describes that there is an origin signal that occurs before the surface signal that occurs for each reflecting surface. Then, Fig. 4 shows that the origin signal changes only at the beginning and the end of one rotation, which shows that the origin signal is generated only once per rotation); and 
a control/calculation part configured 
to control the driving part (Nakamura: Fig. 1: Motor control circuit 38), 
to produce a projection pulse train for driving the light-emitting element in a predetermined specific pulse cycle after passage of a delay time counted from the generation of the trigger signal for a reflecting surface that follows the generation of the reference signal (Nakamura: Paragraph C in page 4 shows that the emission timing for a reflective surface is adjusted for different rotations), and 
to acquire information on a distance to the object, per each pulse of the pulse laser beam, based on a time after the start of emission of the pulse laser beam before the return of the reflected beam to the light-receiving element (Nakamura: Paragraph B in page 3 and the paragraph after it shows that the distance is determined based on ToF).  
Nakamura fails to teach that the delay is determined for each of the reflecting surface, and that the delay is used for each reflecting surface.
Iwasaki, however, teaches that the delay is determined for each of the reflecting surface, and that the delay is used for each reflecting surface (Iwasaki: Column 2 line 33- 55 describes that a delay exists for each of the mirror surface of the polygon mirror).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the delay calculation method from Nakamura for each of the reflecting surface of the polygon mirror from Nakamura as described in Iwasaki. One of ordinary skill in the art would have been motivated to modify the laser scanning sensor so that the delay is determined for each of the reflecting surface, and that the delay is used for each of the reflecting surface since as described in Iwasaki column 2 line 33- 55, it is conventional to do so, which suggests that there would be many efficient circuits for varying the emission timing of light.

Claim 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Iwasaki and Toshiyuki et al. (JP H1184006 A) hereinafter Toshiyuki.
Regarding claim 2, Nakamura, as modified, in view of Iwasaki, teaches the laser scanning sensor according to claim 1.
But the combination does not teach that the specific pulse cycle is set for each of the reflecting surface.
Toshiyuki, however, teaches that the specific pulse cycle is set for each of the reflecting surface (Toshiyuki: paragraph A1 - A10 in page 7 shows that specified number of pulses are emitted towards each surface of a polygon mirror). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply specific number of pulses towards each surface of polygon mirror as shown in Toshiyuki for the combination of Nakamura and Iwasaki. One of ordinary skill in the art would have been motivated to modify the laser scanning sensor so that the specific pulse cycle is set for each of the reflecting surface since with the uniform pulse cycle applied to each surface, driving the laser diodes become simpler as the signals that are used to drive the diodes do not need to change.

Regarding claim 3, Nakamura, as modified in view of Iwasaki, teaches The laser scanning sensor according to claim 1, further comprising a storage part configured to store the delay time (Nakamura: Equation 3 from Nakamura shows that to obtain a new delay,                         
                            
                                
                                    α
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    α
                                
                                
                                    1
                                
                            
                        
                    is used, and since the delay corresponding to                         
                            
                                
                                    α
                                
                                
                                    1
                                
                            
                        
                     occurred before all the quantities used in equation 3 is determined                         
                            
                                
                                    α
                                
                                
                                    1
                                
                            
                        
                     must have been saved).
But the combination does not teach that the specific pulse cycle is stored.
Toshiyuki, however, teaches that the specific pulse cycle is stored (Toshiyuki: Toshiyuki does not specifically teach that the number of pulses is saved, but paragraph A1 - A10 in page 7 shows that specified number of pulses are emitted towards each surface of a polygon mirror. Then, since these pulses are emitted over a duration, it is expected that the number of pulses, and thus the pulse cycle is saved as a setting).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the pulse cycle as shown in Toshiyuki for the combination of Nakamura and Iwasaki. One of ordinary skill in the art would have been motivated to modify a laser scanning sensor so that the specific pulse cycle is stored since by saving the pulse cycle, the pulse cycle may be used over a duration and does not need to be recalculated every time a pulse needs to be emitted.

Regarding claim 7, Nakamura, as modified in view of Iwasaki and Toshiyuki, teaches the laser scanning sensor according to claim 2 (In regards to the rejection made for claim 2), further comprising a storage part configured to store the delay time and the specific pulse cycle.  
But the combination does not teach that the specific pulse cycle is stored.
Toshiyuki, however, teaches that the specific pulse cycle is stored (Toshiyuki: Toshiyuki does not specifically teach that the number of pulses is saved, but paragraph A1 - A10 in page 7 shows that specified number of pulses are emitted towards each surface of a polygon mirror. Then, since these pulses are emitted over a duration, it is expected that the number of pulses, and thus the pulse cycle is saved as a setting).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the pulse cycle as shown in Toshiyuki for the combination of Nakamura and Iwasaki. One of ordinary skill in the art would have been motivated to modify a laser scanning sensor so that the specific pulse cycle is stored since by saving the pulse cycle, the pulse cycle may be used over a duration and does not need to be recalculated every time a pulse needs to be emitted.

Allowable Subject Matter
Claims 4-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the claimed invention teaches The laser scanning sensor wherein the sensor is configured to obtain the delay time for each of the reflecting surfaces by subtracting a measured time lag from an initial delay time and to store the obtained 5delay time in the memory part, the measured time lag being a difference between a generation time of the trigger signal and a trigger reference time that comes when a standard time lag for each of the reflecting surfaces has passed since the generation of the reference signal.  
	Nakamura teaches calculating timing for emitting light, but fails to teach that this calculation is based on the difference between a delay time and a measured time lag.
	Iwasaki teaches determining timing for emitting light for each surface of the reflecting surface of a polygon mirror, but does not teach that this timing is based on a difference between a delay time and a measured time lag.
Toshiyuki fails to teach that the timing for emitting light depends on a difference between a delay time and a measured time lag.

	Claim 5, 10, and 11 are objected as they depend on claim 4.

Regarding claim 6, the claimed invention teaches the laser scanning sensor, wherein the sensor is configured to adjust the pulse cycle for each of the reflecting surfaces, using a value obtained by a division wherein a difference between the delay times before and after the adjustment to align a trailing end of an irradiation position of the pulse laser beam is divided by the number of pulses in the projection pulse train.  
	Nakamura teaches determining delay time for emitting light, but fails to teach adjusting the pulse cycle.
	Iwasaki teaches determining delay time for each reflecting surface of a polygon mirror, but fails to teach adjusting the pulse cycle.
	Toshiyuki teaches a pulse cycle, but fails to teach adjusting the pulse cycle.

Regarding claim 8, the claimed invention teaches The laser scanning sensor wherein the sensor is configured to obtain the delay time for each of the reflecting surfaces by subtracting a measured time lag from an initial delay time and to store the obtained delay time in the memory part, the measured time lag being a difference between a generation time of the trigger signal and a trigger reference time that comes when a standard time lag for each of the reflecting surfaces has passed since the generation of the reference signal.  
	Nakamura teaches calculating timing for emitting light, but fails to teach that this calculation is based on the difference between a delay time and a measured time lag.
	Iwasaki teaches determining timing for emitting light for each surface of the reflecting surface of a polygon mirror, but does not teach that this timing is based on a difference between a delay time and a measured time lag.
	Toshiyuki fails to teach that the timing for emitting light depends on a difference between a delay time and a measured time lag.

	Claim 9 is objected as it depends on claim 8.

Prior arts cited but not applied
Ezumi (JP 2012083559 A) teaches correcting errors in scanning with a polygon mirror.
Borchers et al. (US 20140085695 A1) teaches saving facet angle errors.
Greenig et al. (US 4441126 A) teaches adjusting the beam to reduce error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645